FULMER, Judge.
Connie Bridger appeals her judgment and sentence for DUI with serious injury. Among other things, Bridger challenges the constitutionality of the 1995 sentencing guidelines. On this point, we remand for reconsideration of sentence pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000).
Bridgers’ offense occurred on March 14, 1996. Because this date falls between October 1, 1995, and May 24, 1997, Bridgers may be entitled to relief under Heggs if the sentence imposed would be a departure sentence under the 1994 guidelines. Thus, we remand this case to the trial court to calculate a new scoresheet. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000) (discussing procedure to be followed on remand of Heggs issue).
We reject the other two challenges raised by Bridger on appeal, one of which involves the inclusion of points for severe victim injury. As to this issue, we conclude that the points were properly scored. See Wendt v. State, 711 So.2d 1166, 1167 (Fla. 2d DCA 1998) (en banc); Ackerman v. State, 737 So.2d 1145, 1148-49 (Fla. 1st DCA), review denied, 751 So.2d 50 (Fla.1999).
Remanded for reconsideration of sentence in accordance with Heggs.
CAMPBELL, A.C.J., and SALCINES, J., Concur.